Exhibit 10.4

[g201704271620581931842.jpg]

2017 Senior Executive Vice President, Worldwide Sales Compensation Plan

 

Name: David Rennyson (“Plan Participant”)

Effective Date: 1 January 2017

 

 

This document (the “Plan”) constitutes the full terms and conditions of your
annual bonus plan for 2017 and supersedes all oral communications and prior
writings with respect thereto. As Senior Executive Vice President, Worldwide
Sales of MicroStrategy Incorporated (“MicroStrategy” and, collectively with its
subsidiaries, the “Company”), you are eligible to earn for 2017: (i) an annual
bonus described in Section 1 below (the “Contribution Margin Compensation”) and
(ii) an annual bonus described in Section 2 below (the “Annuity Compensation”),
in each case subject to the general terms set forth in Section 3 below,
including, without limitation, the Company’s right of recovery under Section
3(f).

 

 

1)

Contribution Margin Compensation

 

a)

Any Contribution Margin Compensation for 2017 shall be determined by the
Compensation Committee of MicroStrategy’s Board of Directors (the “Compensation
Committee”) by multiplying (i) the Contribution Margin Rate (as defined below)
by (ii) the Contribution Margin (as defined below).

 

b)

“Contribution Margin Rate” is defined as 1% (one percent).

 

c)

“Contribution Margin” is defined as Revenue (as defined below) minus Costs (as
defined below).

(i)Revenue is defined as the Company’s Bookings for fiscal 2017 attributable to
License, First Year Maintenance, Premium Support, Incremental Term License,
Incremental Cloud License, and Education Services in transactions sold by the
Sales department, plus 50% of the Company’s Bookings for fiscal 2017
attributable to Expert Services in transactions sold by the Sales
department.  “Bookings” is defined as the amounts payable under contracts
executed in fiscal 2017 during the twelve months following contract execution
(with amounts payable under contracts for more than a twelve month period
allocated on a straight line basis over the term of such contacts).

(ii)Costs is defined as the Company’s expenses accrued for fiscal 2017 of the
Sales and Marketing departments for Salary, Benefits, Variable Compensation,
Travel & Entertainment, and Purchase Orders plus the Company’s expenses accrued
for fiscal 2017 for other costs of Sales and Marketing originating from
non-Sales and non-Marketing departments that are cross charged to the Sales and
Marketing departments.

 

2)

Annuity Compensation

 

a)

Any Annuity Compensation for 2017 shall be determined by the Compensation
Committee by multiplying (i) the Annuity Rate (as defined below) by (ii) the
annualized value of Renewal Contracts (as defined below) executed in fiscal 2017
less $317,637,000.

 

b)

“Annuity Rate” is defined as 1.5% (one and a half percent).

 

c)

The annualized value of Renewal Contracts shall be calculated by annualizing the
total amounts owed under the applicable Renewal Contracts using a constant
foreign exchange rate. “Renewal Contracts” is defined as the Company’s
agreements related to Maintenance, Premium Support, Term License and Cloud.

 

3)

General Terms

 

a)

The Compensation Committee reserves the right to modify, suspend or terminate
this Plan or any bonus payment in whole or in part, at any time, with or without
prior notice or reason. The Compensation Committee may exercise discretion to
reduce (but not increase) any amounts that would otherwise be payable under this
Plan for any reason, including Plan Participant’s failure to comply with the
general terms set forth in this Section 3 or due to a financial statement
adjustment from a prior period.

 

--------------------------------------------------------------------------------

[g201704271620581931842.jpg]

 

b)

No Contribution Margin Compensation or Annuity Compensation shall be earned by
or paid to Plan Participant under this Plan unless and until the Compensation
Committee certifies in writing the level of achievement of the applicable
performance metrics and the applicable corresponding bonus amount, if any.

 

c)

If Plan Participant’s employment with the Company terminates (regardless of the
reason or cause of the employment termination) prior to payment of a bonus under
this Plan, no such bonus shall be earned by or paid to Plan Participant under
this Plan unless determined otherwise by the Compensation Committee in its sole
discretion.

 

d)

The Compensation Committee may reduce bonus payments in the event the following
conditions are not satisfied:

 

(i)

Plan Participant’s recording of all material activities in MicroStrategy’s
appropriate systems of record;

 

(ii)

Plan Participant’s full compliance with all MicroStrategy policies, including
but not limited to the MicroStrategy Code of Conduct, MicroStrategy Revenue
Recognition Policy, MicroStrategy Quote System Policy, and the Contracts
Negotiation and Approval Policy; and

 

(iii)

Plan Participant’s accurate and timely completion and submission of all required
Representation Letters and Sales Disclosure Questions.

 

e)

The Company reserves the right to delay, withhold or suspend any bonuses pending
the Compensation Committee’s determination of whether each of the above
requirements (and all other bonus eligibility requirements set forth herein)
have been met. The Company may recover any bonuses paid to Plan Participant if
the Compensation Committee subsequently determines that Plan Participant did not
meet one or more of the eligibility requirements described in this Plan, the
amount calculated as the bonus amount payable was incorrect, or Plan Participant
otherwise should not have received the bonus payment.

 

f)

Notwithstanding the calculations set forth in Sections 1 and 2, the Company
shall be entitled to recover any bonus amounts paid to Plan Participant to the
extent the bonuses calculated in accordance with Sections 1 and 2 include
Revenue or annualized value of Renewal Contracts for which the Company does not
ultimately receive payment from customers (the amount to be recovered to equal
(i) the bonus amounts calculated pursuant to Section 1 and 2 above less (ii) the
bonus amounts calculated pursuant to Section 1 and 2 above with Revenue and
annualized value of Renewal Contracts adjusted to subtract the amount of Revenue
and annualized value of Renewal Contracts for which the Company does not
ultimately receive payment from customers). Any such amount to be recovered by
the Company shall be deducted from future bonus amounts otherwise payable to
Plan Participant until the amount has been recovered by the Company in full, to
the extent permitted by law.  In the event that your employment with the Company
terminates for any reason, any negative balance owed by you shall be deducted
from your final payments (or severance pay if applicable) and any remaining
negative balance owed by you following such deductions shall be repaid by you to
the Company, in each case to the extent permitted by law.

 

g)

The Compensation Committee shall have sole responsibility for the
administration, interpretation, and implementation of this Plan. Plan
Participant must raise with the Executive Vice President, Human Resources, or if
there is no Executive Vice President, Human Resources, the Chief Financial
Officer, any issues he has concerning his bonus statement within 60 days from
receipt of the statement.  Any claims arising from this Plan shall be forfeited
if they are not asserted in writing during this period.  All decisions and
determinations by the Compensation Committee relating to the Plan and any
bonuses, whether or not relating to any issues raised by Plan Participant during
the 60 days following receipt of his bonus statement, shall be final.

 

h)

This Plan is not an employment contract and does not guarantee or create any
expectation of employment. Participation in this Plan does not grant Plan
Participant the right to continued employment or any right to continuation in
Plan Participant’s job assignment.

 

i)

Notwithstanding anything to the contrary set forth herein, in the event that the
sum of the amount of the Contribution Margin Compensation and the Annuity
Compensation calculated hereunder for 2017 (collectively, the “Aggregate Bonus
Amount”) would exceed $8,000,000, the Compensation Committee shall reduce one or
more such bonuses to the extent necessary such that the Aggregate Bonus Amount
is less than or equal to $8,000,000.

 

MicroStrategy Confidential and ProprietaryPage 2 of 3

 

 

--------------------------------------------------------------------------------

[g201704271620581931842.jpg]

 

I acknowledge and accept this document as my annual bonus plan for 2017.  

 

Plan Participant

 

 

MicroStrategy Services Corporation

Signature  /s/ David Rennyson

 

 

Signature  /s/ Phong Le

Name        David Rennyson

 

 

Name         Phong Le

Date          4/20/2017

 

Date           4/21/2017

 

 

 

 

MicroStrategy Confidential and ProprietaryPage 3 of 3

 

 